[Cite as Cincinnati Metro. Hous. Auth. v. Forte, 2019-Ohio-4149.]




                IN THE COURT OF APPEALS
            FIRST APPELLATE DISTRICT OF OHIO
                 HAMILTON COUNTY, OHIO



CINCINNATI            METROPOLITAN :                        APPEAL NOS. C-180536
HOUSING AUTHORITY,                                                       C-180537
                                   :                        TRIAL NOS. 17CV-25069
      Plaintiff-Appellant,                                             18CV-09296
                                   :
  vs.
                                   :                            O P I N I O N.
BRANDI FORTE,

     Defendant-Appellee.                          :




Civil Appeals From: Hamilton County Municipal Court

Judgment Appealed From Is: Appeals Dismissed

Date of Judgment Entry on Appeal: October 9, 2019


Donte Johnson and Joy E. Gazaway, for Plaintiff-Appellant,

John E. Schrider and Rebecca Salley for Defendant-Appellee.




                                                      1
                       OHIO FIRST DISTRICT COURT OF APPEALS



BERGERON, Judge.

       {¶1}    In this landlord-tenant dispute, the trial court handed down a judgment that

ruled in favor of both parties on certain claims, but offset those awards, which resulted in a

net judgment in favor of the tenant for $1,940. The landlord, the Cincinnati Metropolitan

Housing Authority (“CMHA”), dutifully appealed the judgment but neglected to seek a stay.

In the meantime, the court released certain funds to the tenant, thereby fully satisfying the

judgment. The complete satisfaction of the judgment without any stay (or attempted stay)

renders these appeals moot, and we accordingly dismiss these appeals consistent with our

prior case law.

       {¶2}    For some background, Brandi Forte (the tenant) lived at Horizon Hills

Apartments, owned by CMHA, for the better part of a decade. Towards the end of her stay,

things took a turn for the worse, with numerous problems (such as a lack of heat or cooling)

arising and forcing Ms. Forte to leave the Horizon Hills Apartments and reside elsewhere

while she waited on CMHA to remedy the situation. Unfortunately, prompt help was not

forthcoming, and CMHA’s actions (or inactions) greatly disrupted Ms. Forte’s life and often

rendered the apartment uninhabitable. Frustrated by these issues, Ms. Forte eventually

initiated rent escrow proceedings, alleging the conditions in her residence violated the Ohio

Landlord Tenant Act. In response, CMHA sought release of Ms. Forte’s rental deposit,

subsequently filing a rent escrow complaint for Ms. Forte’s failure to continue depositing

her rent into escrow. This back-and-forth ultimately led to counterclaims asserted by Ms.

Forte, a new action commenced by CMHA seeking eviction and monetary relief, and re-

assertion of the counterclaims, which alleged that CMHA breached its duty to provide

habitable living conditions and to make repairs. The court then consolidated all of these

claims for trial.



                                              2
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶3}   We need not linger on the details of the trial in light of the jurisdictional

obstacle. To make a long story short, after trial, the trial court found in favor of both CMHA

and Ms. Forte, awarding damages to CMHA for unpaid rent and to Ms. Forte for emotional

distress and rent abatement. In its judgment, the court offset both awards, leaving Ms.

Forte with a net judgment in her favor of $1,940 (to be paid from the escrow account). Just

a few days after the trial court ordered the clerk of courts to release the funds to Ms. Forte,

CMHA appealed the court’s judgment. CMHA never balked at the release of funds, nor did

it ever request a stay from the trial court (or from us) or post a supersedeas bond. Its

inaction here renders these appeals moot in light of our governing case law.

       {¶4}   As we have explained before, “[i]t is a well-established principle of law that

satisfaction of a judgment renders an appeal from that judgment moot.” Wiest v. Wiegele,

170 Ohio App. 3d 700, 2006-Ohio-5348, 868 N.E.2d 1040, ¶ 12 (1st Dist.), citing Blodgett v.

Blodgett, 49 Ohio St. 3d 243, 245, 551 N.E.2d 1249 (1990). In other words, in the absence of

any fraud upon the court, the voluntary payment and satisfaction of a judgment hammers

the final nail in the coffin of the controversy, relinquishing “the right to appeal or prosecute

error or even to move for vacation of judgment.”           Queensgate Terminals, L.L.C. v.

Cincinnati, 1st Dist. Hamilton Nos. C-110653 and C-110671, 2013-Ohio-4219, ¶ 5, quoting

Blodgett at 245. While in this case, CMHA might protest by saying its actions were not

voluntary because the court ordered the release of the escrow funds, this court infers that a

“party acts voluntarily in satisfying a judgment when it fails to obtain a stay of the trial

court’s judgment pending appeal.” Id. at ¶ 6. In other words, a party in CMHA’s position

must move for a stay or forsake its right to appeal.

       {¶5}   Swimming against the stream of this rule, CMHA endeavors to distinguish

this case from Blodgett. In Blodgett, the Ohio Supreme Court reversed the court of appeals’



                                               3
                       OHIO FIRST DISTRICT COURT OF APPEALS



decision to deny the appellee’s motion to dismiss, finding the judgment voluntarily satisfied,

because the appellant, in an effort to have her cake and eat it too, appealed the court’s

distribution of assets, but then pending appeal, signed and executed a satisfaction of

judgment to receive her share of the distribution. Blodgett at 245. The court made short

work of that, enunciating a rule of law that we have followed repeatedly over the years that

satisfaction of a judgment moots an appeal (and rejecting a duress exception on the record

before it). Id. But just because the present case and Blodgett arose from differing factual

scenarios does not render the rule set forth in that case any less relevant. In other words,

CMHA misses the forest for the trees as it endeavors to distinguish Blodgett and carve out a

rule of law that when a court awards competing judgments and offsets those amounts, any

failure to obtain a stay should not impact the appeal. Not only does CMHA cite no case law

for such a proposition but similar cases from this court undermine its notion.

       {¶6}   For instance, in Mills Fence Co., Inc. v. Witter, 1st Dist. Hamilton Nos. C-

170042 and C-170056, 2017-Ohio-8381, the trial court entered a judgment in favor of both

parties on their competing claims, ordering the clerk of courts to disburse a certain amount

to each party. Because neither party moved to stay execution of judgment and the clerk of

courts disbursed the funds during the pendency of the appeal, this court found the appeal

moot. Id. at ¶ 9. Likewise, in Queensgate, based on the trial court’s decision to grant each

party a portion of the deposited funds, the clerk of courts issued checks to both parties.

Neither party obtained a stay of the court’s judgment during the appeal, and this court, yet

again, applied Blodgett’s holding, finding the judgment fully satisfied and the appeal moot.

Queensgate at ¶ 13. While the competing judgments in both Mills and Queensgate did not

offset one another, the offset of a judgment does not alter the underlying principle—when

neither party moves to stay the execution of a competing judgment, and the clerk of courts



                                              4
                        OHIO FIRST DISTRICT COURT OF APPEALS



disburses the funds in the meantime, the judgment is voluntarily satisfied, thereby mooting

the pending appeal. Mills at ¶ 1; Queensgate at ¶ 13. We really see this situation as no

different than a simpler result in which Ms. Forte recovered only $1,940 and CMHA

recovered nothing.

       {¶7}    As a last gasp, CMHA insists that, regardless of what the court’s judgment

provides, its books and records continue to show Ms. Forte owing her (offset) portion of the

judgment to it, and thus the appeal cannot be moot. But that suggests open defiance of a

court’s judgment. A party cannot stave off mootness by simply wishing away the effects of a

judgment.

       {¶8}    Despite CMHA’s protestations, it acted voluntarily in satisfying the judgment,

just like the parties in Mills and Queensgate, when it failed to seek a stay of the trial court’s

judgment pending appeal—rendering the present appeal moot. For the foregoing reasons,

we find CMHA’s appeals moot, and accordingly dismiss the appeals.

                                                                            Appeals dismissed.

MYERS, P. J., and WINKLER, J., concur.

Please note:

       The court has recorded its entry on the date of the release of this opinion




                                               5